ORDER

PER CURIAM.
AND NOW, this 4th day of June, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated April 4, 2003, it is hereby
ORDERED that MARY McNEILL ZELL be and she is SUSPENDED from the Bar of this Commonwealth for a period of one year and one day, retroactive to November 18, 2002, and she shall comply with all the provisions of Rule 217 Pa. R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.